           Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

SONDRA ARSENAULT,                           *

       Plaintiff,                           *
                                                           Civil Action No. RDB-20-0998
       v.                                   *

STATE OF MARYLAND,                          *
Department of Public Safety and
Correctional Services,                      *

       Defendant.                           *

*      *       *      *      *      *  *   *    *   *                     *       *      *
                                 MEMORANDUM OPINION

       Plaintiff Sondra Arsenault (“Plaintiff” or “Arsenault”) brings this employment

discrimination action against her employer, Defendant the State of Maryland’s Department of

Public Safety and Correctional Services (“Defendant” or “DPSCS”). Arsenault alleges that

she was harassed based on her sex and retaliated against in violation of the Maryland Fair

Employment Practices Act (“MFEPA”), Md. Code Ann., State Gov’t §§ 20-601, et seq. (Counts

One, Two, and Three)1, and Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§ 2000(e) (Counts Four, Five, and Six). Presently pending are Defendant’s Motion to Dismiss

(ECF No. 5) and Plaintiff’s Motion to Amend Complaint (ECF No. 10). The parties’

submissions have been reviewed, and no hearing is necessary. See Local Rule 105.6 (D. Md.

2018). For the reasons that follow, Defendant’s Motion to Dismiss (ECF No. 5) shall be

GRANTED IN PART and DENIED IN PART. Specifically, Counts One, Two, Three,



       1In her Opposition, Plaintiff concedes the dismissal of her claims under the Maryland Fair
Employment Practices Act (Counts One, Two, and Three) as untimely. See infra.
         Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 2 of 13



Four, and Six will be DISMISSED WITH PREJUDICE. Plaintiff’s Motion to Amend

Complaint (ECF No. 10) shall be GRANTED as to the Title VII claim in Count Five (Hostile

Work Environment) only. Accordingly, this case shall proceed as an Amended One-Count

Complaint.

                                        BACKGROUND

       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). The Court may consider only such sources outside

the complaint that are, in effect, deemed to be part of the complaint, for example, documents

incorporated into the complaint by reference and matters of which a court may take judicial

notice. Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

       Plaintiff Arsenault has worked at Defendant the State of Maryland’s Department of

Public Safety and Correctional Services (“DPSCS”) since November 3, 2004. (Compl. ¶ 1,

ECF No. 1-1.) Specifically, Arsenault was employed at the Eastern Correctional Institution

(“ECI”) in Westover, Maryland. (Id. ¶ 2.) Arsenault alleges that, from about January 1, 2017

to May 15, 2017, her supervisor, Genesis Copeland, “continuously subjected the Plaintiff to

sexual harassment…such as unwelcome and uninvited inappropriate sexual contact, repeated

sexual advances, sexually explicit comments, unwelcome and uninvited jokes of a sexual

nature, and uninvited prolonged staring.” (Id. ¶ 3.)

       Plaintiff alleges that she made ECI’s Warden Ricky Foxwell, Personnel Director Christy

Semen, and Chief Walter Holmes aware of the alleged sexual harassment, but that Defendant


                                                  2
          Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 3 of 13



DPSCS “did not take any effective steps to end the sexual harassment.” (Id. ¶ 4.) Instead, she

asserts that, from about June 1, 2017 through September 28, 2018, Warden Foxwell, Personnel

Director Semen, and Chief Holmes retaliated against her “by subjecting her to workplace

bullying, undesirable work assignments, fabricated performance reviews, unsafe working

conditions, and engaging in actions which undermined Plaintiff’s professional credibility.” (Id.

¶ 5.) On or about September 22, 2017, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”). (Id. ¶ 9.) While the EEOC did

not find a basis for this claim of discrimination, it issued Arsenault a Right to Sue Notice on

March 25, 2020. (EEOC Notice of Right to Sue, ECF No. 11-3.)2

        Arsenault originally brought suit in the Circuit Court for Somerset County, Maryland

on March 19, 2020. (Compl., ECF No. 1-1.) On April 20, 2020, Defendant removed the

action to this Court pursuant to federal question jurisdiction under 28 U.S.C. §§ 1331, 1343.

(Notice of Removal, ECF No. 1.) On May 31, 2020, Defendant filed the presently pending

Motion to Dismiss (ECF No. 5), and on July 15, 2020, Plaintiff filed the presently pending

Motion to Amend Complaint (ECF No. 10).

                                       STANDARD OF REVIEW

        Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint


         2 This Court may properly consider the EEOC’s Notice of Right to Sue because it is integral to the

Complaint and there is no dispute about its authenticity. See Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166
(4th Cir. 2016) (citing Sec'y of State for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007)). On March
19, 2020, Plaintiff’s counsel requested a Right to Sue letter from the EEOC. (See Pl.’s Opp’n at 2, ECF No.
11.) The same day, Plaintiff filed this suit in anticipation of receiving the EEOC’s Notice of Right to Sue,
which was issued on March 25, 2020.
                                                         3
         Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 4 of 13



if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006).

       The United States Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions

be alleged with greater specificity than previously was required.” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo

working principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss.

Iqbal, 556 U.S. at 678. First, while a court must accept as true all factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.

Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); see also Wag More Dogs, LLC v. Cozart, 680 F.3d 359,

365 (4th Cir. 2012) (“Although we are constrained to take the facts in the light most favorable

to the plaintiff, we need not accept legal conclusions couched as facts or unwarranted

inferences, unreasonable conclusions, or arguments.” (internal quotation marks omitted)).

Second, a complaint must be dismissed if it does not allege “a plausible claim for relief.” Iqbal,

556 U.S. at 679.

       While ruling on a motion to dismiss, a court’s evaluation is generally limited to

allegations contained in the complaint. Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166-67

(4th Cir. 2016). However, courts may also consider documents explicitly incorporated into

the complaint by reference. Id. at 166 (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.


                                                  4
             Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 5 of 13



308, 322 (2007)). In addition, a court may “consider a document submitted by the movant

that was not attached to or expressly incorporated in a complaint, so long as the document

was integral to the complaint and there is no dispute about the document’s authenticity.” Id.

(citing Sec'y of State for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007)). A

document is “integral” when “its ‘very existence, and not the mere information it contains,

gives rise to the legal rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point,

LLC, 794 F.Supp.2d 602, 611 (D. Md. 2011) (citation omitted) (emphasis omitted).

Considering such documents does not convert a motion to dismiss to one for summary

judgment. Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015).

                                                ANALYSIS

         While Arsenault initially asserted her claims under both Title VII and the Maryland Fair

Employment Practices Act (“MFEPA”), Arsenault notes in her opposition that she “does not

oppose that Defendant’s contention that Counts One, Two, and Three are untimely and does

not oppose dismissal of those Counts.” (Pl.’s Opp’n at 1, ECF No. 11.) Accordingly,

Plaintiff’s claims under the MFEPA (Counts One, Two, and Three) will be DISMISSED

WITH PREJUDICE. Arsenault’s claims for harassment/hostile work environment (Counts

Four and Five) and retaliation (Count Six) under Title VII are addressed below.3

    I.        Harassment/Hostile Work Environment (Counts Four and Five)

         In Count Four, Plaintiff alleges sexual harassment in violation of Title VII, and in

Count Five, she alleges hostile work environment based on her sex in violation of Title VII.

         3Defendant originally argued that Plaintiff failed to exhaust her administrative remedies for her Title
VII claims because she did not allege that she received a Right to Sue letter from the EEOC. However, Plaintiff
has provided her March 25, 2020 EEOC Notice of Right to Sue letter with her Opposition (ECF No. 11-3),
and this Court is satisfied that Plaintiff has exhausted her administrative remedies as to her Title VII claims.
                                                       5
        Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 6 of 13



Under Title VII, “[a]ctionable workplace sexual harassment claims come in two forms: (1)

claims of a hostile work environment due to severe or pervasive sexual harassment and (2)

claims of quid pro quo sexual harassment.” Williams v. Silver Spring Volunteer Fire Dep’t, 86 F.

Supp. 3d 398, 411 (D. Md. 2015) (citing Pitter v. Cmty. Imaging Partners, Inc., 735 F. Supp. 2d

379, 390 (D. Md. 2010). A quid pro quo claim sexual harassment claim arises “when an employer

conditions, explicitly or implicitly, the receipt of a job benefit or a tangible job detriment on

the employee’s acceptance or rejection of sexual advances.” Id. (quoting Reinhold v. Virginia,

135 F.3d 920, 931 (4th Cir. 1998)). Here, Arsenault alleges only a hostile work environment

based on her sex and her claim under Count Four for “harassment” does not allege quid pro

quo sexual harassment. Nor does Arsenault’s proposed Amended Complaint (ECF No. 10-1)

contain any allegations of quid pro quo sexual harassment. Accordingly, amendment would be

futile and Count Four must be dismissed with prejudice.

       To establish a prima facie case for a hostile work environment, a plaintiff must

demonstrate that: “(1) the harassment was unwelcome; (2) the harassment was based on his

race or age; (3) the harassment was sufficiently severe or pervasive to alter the conditions of

employment and create an abusive atmosphere; and (4) there is some basis for imposing

liability on the employer.” Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998). In weighing

whether conduct was sufficiently “severe or pervasive,” courts consider the following factors:

(1) the frequency of the discriminatory conduct; (2) its severity; (3) whether it is physically

threatening or humiliating, or a mere offensive utterance; and (4) whether it unreasonably

interferes with an employee’s work performance. Harris v. Forklift Sys., 510 U.S. 17, 23, 114

S.Ct. 367, 126 L.Ed.2d 295 (1993).


                                               6
         Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 7 of 13



       The United States Court of Appeals for the Fourth Circuit has set a “high bar in order

to satisfy the severe or pervasive test.” EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th

Cir. 2008). The Fourth Circuit has recognized that,

       [w]orkplaces are not always harmonious locales, and even incidents that would
       objectively give rise to bruised or wounded feelings will not on that account
       satisfy the severe or pervasive standard. Some rolling with the punches is a fact
       of workplace life. Thus, complaints premised on nothing more than “rude
       treatment by [coworkers],” “callous behavior by [one’s] superiors,” or “a routine
       difference of opinion and personality conflict with [one’s] supervisor,” are not
       actionable under Title VII.

Id. at 315-16 (quoting Baqir v. Principi, 434 F.3d 733, 747 (4th Cir. 2006); Bass v. E.I. DuPont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003); Hawkins v. PepsiCo, Inc., 203 F.3d 274, 276

(4th Cir. 2000)).

       Arsenault’s factual allegations in her original Complaint are insufficient to “raise a right

to relief above the speculative level.” McLeary-Evans v. Maryland Dept. of Transp., State Highway

Admin., 780 F.3d 582, 585 (4th Cir. 2015) (quoting Twombly, 550 U.S. at 555). Arsenault alleges

generally that from about January 1, 2017 to May 15, 2017, her supervisor, Genesis Copeland,

“continuously subjected the Plaintiff to sexual harassment…such as unwelcome and uninvited

inappropriate sexual contact, repeated sexual advances, sexually explicit comments,

unwelcome and uninvited jokes of a sexual nature, and uninvited prolonged staring.” (Compl.

¶ 3, ECF No. 1-1.) She also alleges that she made ECI’s Warden Ricky Foxwell, Personnel

Director Christy Semen, and Chief Walter Holmes aware of the alleged sexual harassment, but

that Defendant DPSCS “did not take any effective steps to end the sexual harassment.” (Id.

¶ 4.) Finally, she alleges that, from about June 1, 2017 through September 28, 2018, Warden

Foxwell, Personnel Director Semen, and Chief Holmes retaliated against her “by subjecting


                                                7
        Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 8 of 13



her to workplace bullying, undesirable work assignments, fabricated performance reviews,

unsafe working conditions, and engaging in actions which undermined Plaintiff’s professional

credibility.” (Id. ¶ 5.) These wholly conclusory allegations are insufficient as they do not

identify any specific incident reflecting a hostile work environment based on Plaintiff’s sex.

       However, Plaintiff seeks leave to amend her Complaint to address the deficiencies

discussed above. (ECF No. 10.) While Fed. R. Civ. P. 15(a) requires that leave to amend

“shall be freely given when justice so requires,” a district court may deny leave to amend “when

the amendment would be prejudicial to the opposing party, the moving party has acted in bad

faith, or the amendment would be futile.” Equal Rights Center v. Niles Bolton Assocs., 602 F.3d

597, 603 (4th Cir. 2010). As this Court has repeatedly explained, an amendment is futile if it

would not survive a motion to dismiss. See, e.g., Whitaker v. Ciena Corp., RDB-18-0044, 2018

WL 3608777, at *3 (D. Md. July 27, 2018) (citing Tawwaab v. Virginia Linen Service, Inc., 729 F.

Supp. 2d 757, 770 (D. Md. 2010)).

       Here, amendment with respect to Count Five is not futile as Plaintiff’s additional

allegations survive Defendant’s Motion to Dismiss.           Arsenault’s proposed Amended

Complaint contains more detailed allegations pertaining to the alleged hostile work

environment that reveal a workplace severely permeated with sexual insults and gestures by

her supervisor. (See Proposed Am. Compl., ECF No. 10-1.) For example, Arsenualt alleges,

inter alia, that: on or about April 10, 2017, her supervisor Copeland “grabbed the Plaintiff’s

behind” (id. ¶ 5); even after reporting this unconsented touching to superiors, the harassment

did not stop (id. ¶¶ 5-6); in April of 2017, Copeland asked Plaintiff “if she could go out with

him so that he could see her in tights” (id. ¶ 7); in late April or May of 2017, Plaintiff was


                                               8
        Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 9 of 13



watching inmates in the dining hall when Copeland, in front of everyone, made lewd

comments such as “wanting to see Plaintiff’s naked white ass and Plaintiff’s pink p**** lips”

(id. ¶ 8). These allegations suffice to state a claim for a hostile work environment as they were

allegedly frequent and were not “mere offensive utterance[s].” See Harris, 510 U.S. at 23.

       Nor do the cases cited by Defendant persuade the Court otherwise, as the majority of

the cited cases were decided on summary judgment. See Irani v. Palmetto Health, 767 F. App’x

399, 417 (4th Cir. 2019) (affirming summary judgment for defendant on hostile work

environment claim); Hopkins v. Balt. Gas & Elec. Co., 77 F.3d 745, 753 (4th Cir. 1996) (affirming

summary judgment for defendant on hostile work environment claim); Holleman v. Colonial

Heights Sch. Bd., 854 F. Supp. 2d 344 (E.D. Va. 2012) (granting summary judgment for

defendant on hostile work environment claim); Khoury v. Meserve, 268 F. Supp. 2d 600 (D. Md.

2003), aff’d, 85 F. App’x 960 (4th Cir. 2004) (granting summary judgment for defendant on

hostile work environment claim); Alexander v. Bloomingdales, Inc., No. PWG-17-3283, 2019 WL

2162286 (D. Md. May 17, 2019), aff’d 780 F. App’x 48 (4th Cir. 2020) (granting summary

judgment for defendant on hostile work environment claim).         Defendant’s cited cases that

were decided on Rule 12(b)(6) motions are distinguishable as those plaintiffs either did not

allege any harassment or discriminatory conduct by their supervisors or did not allege frequent

harassing conduct. See Ruffin v. Lockheed Martin Corp., 126 F. Supp. 3d 521 (D. Md. 2015), aff’d

as modified, 659 F. App’x 744 (4th Cir. 2016) (hostile work environment claim dismissed based

on two discrete incidents where coworker “exposed his chest and made inappropriate body

movements towards [plaintiff” and told her she looked “like a piece of candy”); McLaurin v.

Verizon Md., Inc., JKB-14-4053, 2015 WL 5081622 (D. Md. Aug. 26, 2015) (dismissing hostile


                                               9
         Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 10 of 13



work environment claim alleging only that a coworker called plaintiff a “bitch,” another

coworker “urinated in front of her,” and a supervisor “cursed” at her). Here, Arsenault’s

allegations are directly tied to her supervisor’s lewd conduct and statements, which this Court

finds sufficiently plausible to meet the 12(b)(6) dismissal standard.

         Accordingly, this Court finds that Plaintiff’s proposed Amended Complaint (ECF No.

10-1) sufficiently states a claim for a hostile work environment. As a result, Plaintiff’s Motion

to Amend Complaint (ECF No. 10) will be GRANTED as to Count Five (Hostile Work

Environment).

   II.      Retaliation (Count Six)

         Arsenault also alleges that Warden Foxwell, Personnel Director Semen, and Chief

Holmes retaliated against her after she complained of supervisor Copeland’s conduct “by

subjecting her to workplace bullying, undesirable work assignments, fabricated performance

reviews, unsafe working conditions, and engaging in actions which undermined Plaintiff’s

professional credibility.” (Compl. ¶ 5.)

         The elements of a retaliation claim are: “(1) engagement in a protected activity; (2)

adverse employment action; and (3) a causal link between the protected activity and the

employment action.” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (citing

Mackey v. Shalala, 360 F.3d 463, 469 (4th Cir. 2004)). A protected activity may fall into two

categories, opposition and participation. 42 U.S.C. § 2000e-3(a). The participation clause

protects an employee from retaliation where he “has made a charge, testified, assisted, or

participated in any manner in any investigation, proceeding, or hearing” under Title VII. Id.

As for the opposition clause, the Fourth Circuit has held that “protected oppositional activities


                                               10
        Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 11 of 13



may include ‘staging informal protests and voicing one’s own opinions in order to bring

attention to an employer’s discriminatory activities,’ as well as ‘complaints … about suspected

violations.’” EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 406 (4th Cir. 2005) (quoting Bryant

v. Aiken Reg’l Med. Ctrs., 333 F.3d 536, 543-55 (4th Cir. 2003)). Here, Plaintiff’s alleged

protected activity would be oppositional, as she alleges she complained to her superiors about

the discriminatory activities.

       However, Arsenault’s Complaint fails to state a claim for retaliation as she does not

identify any adverse employment action. According to the record in this case, Arsenault still

works at the Eastern Correctional Institution and does not allege that she has experienced any

change in employment, salary, or benefits based on her alleged protected activity. Nor does

Arsenault’s Proposed Amended Complaint salvage Count Six’s claim for retaliation. (See

Proposed Am. Compl., ECF No. 10-1.) While Plaintiff adds more details about Foxwell’s,

Semen’s, Holmes’s, and other coworkers’ personal treatment of her after she complained of

Copeland’s conduct, she does not allege any change in her employment to state an actionable

claim for retaliation under Title VII.      Even if Arsenault had experienced an adverse

employment action, the Proposed Amended Complaint does not sufficiently allege a causal

link between her alleged protected activity and any such action. This Court has held that an

inference of a causal connection exists where the adverse action occurs “shortly after learning

of the protected activity.” Cepada v. Bd. of Educ. of Baltimore County, 814 F. Supp. 2d 500, 515

(D. Md. 2011). Such presence of a “close” temporal relationship between the protected

activity and the alleged adverse action can be sufficient to establish a causal connection at the

pleading stage. See Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508, 149


                                               11
        Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 12 of 13



L.Ed.2d 509 (2001) (holding that alleged “temporal proximity” must be “very close” to satisfy

this third element).

       If the employer did not know of the protected activity, then even temporal proximity

cannot save a plaintiff’s claim. Price v. Thompson, 380 F.3d 209, (4th Cir. 2004), abrogation on

other grounds recognized by Waag v. Sotera Defense Solutions, Inc., 857 F.3d 179, 192 (4th Cir. 2017)

(explaining that an employer must know the employee engaged in protected activity as a

prerequisite to establishing a causal connection). The Fourth Circuit has not set forth a

specific timeframe for what constitutes “very close.” Pascaul v. Lowe’s Home Centers, Inc., 193

Fed. App’x 229, 233 (4th Cir. 2006). However, in cases where the temporal proximity is

“missing,” “courts may look to the intervening period for other evidence of retaliatory

animus.” Lettieri v. Equant Inc., 478 F.3d 640, 650 (4th Cir. 2007) (quoting Farrell v. Planters

Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000)).

       The Amended Complaint does not identify any particular adverse action that occurred

within a close proximity of Plaintiff’s filing a complaint with Defendant. Rather, Plaintiff

alleges sporadic incidences of her coworkers “making comments about the Plaintiff that they

cannot talk to her or joke with her anymore and started treating the Plaintiff differently.”

(Proposed Am. Compl. ¶ 20.) Plaintiff simply cannot establish a causal link between her

alleged protected activity and any adverse employment action. Accordingly, her retaliation

claim under Count Six will be dismissed with prejudice.

                                        CONCLUSION

       For the reasons stated above, Defendant’s Motion to Dismiss (ECF No. 5), is

GRANTED IN PART and DENIED IN PART. Specifically, Counts One, Two, Three,


                                                 12
       Case 1:20-cv-00998-RDB Document 17 Filed 12/28/20 Page 13 of 13



Four, and Six are DISMISSED WITH PREJUDICE. Plaintiff’s Motion to Amend Complaint

(ECF No. 10) is GRANTED as to the Title VII claim in Count Five (Hostile Work

Environment) only.

      A separate Order follows.


      Dated: December 28, 2020

                                                 ______/s/______________
                                                 Richard D. Bennett
                                                 United States District Judge




                                       13
